Appeal by the defendant from a judgment of the County Court, Orange County (Patsalos, J.), rendered October 13, 1988, convicting him of attempted criminal possession of a forged instrument in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The record reveals that, prior to the defendant’s adjudication as a second felony offender, the prosecution identified the prior conviction upon which it was relying, and the defendant was afforded a full opportunity to attack any aspect of that conviction in order to establish that it should not be used to enhance his sentence. However, both the defendant and his counsel conceded his status as a second felony offender, and no challenge was made to the imposition of the enhanced sentence. Under these circumstances, the defendant’s present contentions regarding the alleged impropriety of his adjudication as a second felony offender are unpreserved for appellate review (see, People v Sullivan, 153 AD2d 223). Thompson, J. P., Lawrence, Sullivan, Harwood and Balletta, JJ., concur.